         Case 15-34221 Document 1035 Filed in TXSB on 12/13/18 Page 1 of 2



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


IN RE:                                                 §
                                                       §
LUCA INTERNATIONAL GROUP LLC                           §      CASE NO. 15-34221
                                                       §      (Jointly Administered)
                                                       §      CHAPTER 11


              MOTION TO ADMINISTRATIVELY CLOSE CHAPTER 11 CASES

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO
YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES
AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

TO THE HONORABLE U.S. BANKRUPTCY JUDGE:

         Randy W. Williams, Liquidating Trustee (the “Trustee”) files this Motion to

Administratively Close Chapter 11 Case, and in support thereof would respectfully show as

follows:

         1.        On or about August 6, 2015, the above referenced and numbered jointly

administered chapter 11 cases were filed.

         2.        On or about August 6, 2015, this Court entered an order approving Joint

Administration (Docket #18) of the cases named therein.

         2.        On or about July 18, 2016, this Court confirmed the Debtors’ First Amended Joint

Plan of Reorganization. (Docket # 766)



502306.000009 21635371.1
         Case 15-34221 Document 1035 Filed in TXSB on 12/13/18 Page 2 of 2



         3.        All reports and/or payments due to the Office of the U.S. Trustee are current or will

be made current within thirty (30) days notice from the Office of the U.S. Trustee to the Trustee.

         4.        The Trustee requests that the above referenced jointly administered cases be closed

administratively (all pending contested matters are resolved); however, all adversary proceedings

currently pending and related to these jointly administered cases shall remain open subject to

further order of this Court.

         WHEREFORE, PREMISES CONSIDERED, the Trustee prays that the relief requested

herein be granted and for such other and further relief to which the Trustee may be entitled.

                                                 Respectfully submitted,


                                                 /s/ Randy W. Williams
                                                 RANDY W. WILLIAMS,
                                                 LIQUIDATING TRUSTEE

                                                 Thompson & Knight LLP
                                                 811 Main St., Suite 2500
                                                 Houston, Texas 77002
                                                 713-654-8111


                                    CERTIFICATE OF SERVICE

        I hereby certify that on December 13, 2018, a true and correct copy of the foregoing
pleading was served by the Court’s CM/ECF notification system to the U.S. Trustee and all
parties requesting notice in this case.


                                                 /s/ Randy W. Williams
                                                 RANDY W. WILLIAMS, TRUSTEE




502306.000009 21635371.1
